Citation Nr: 0009788	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-13 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1969.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in No. 
Little Rock, Arkansas (hereinafter RO).

In March 2000, a hearing was held at the RO before the 
undersigned Board Member, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999).  


FINDING OF FACT

Competent medical evidence showing a plausible nexus between 
the veteran's current back disorder and service has been 
presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's service medical records reveal that in March 
1967, the veteran experienced a mild latissimus dorsi strain.  
Thereafter, in May 1967, he incurred contusions to his back.  
X-rays at that time were negative for any abnormalities.  In 
July 1967, the veteran injured his left shoulder.  On 
examination, crepitus of the acromioclavicular joint was 
reported.  However, on service separation in 1969, 
examination of the veteran's spine revealed no abnormalities.  

The first medical evidence of a back disorder subsequent to 
service discharge was in 1987, when a herniated nucleus 
pulposus at L5-S1 was diagnosed.  Thereafter, an herniated 
nucleus pulposus, at C6-C7 on the right was diagnosed.  X-
rays performed in 1991 indicated moderate degenerative disc 
disease at the lower cervical and mid-lower lumbar spine 
regions.  A private medical report from G. C. Evans, M.D., 
dated in November 1998, stated that "[i]t is a reasonable 
medical certainty that [the veteran's] current back condition 
is a natural consequence of an original injury that occurred 
while on board the USS Ticonderoga."

Accordingly, as there is evidence of a current disability as 
provided by a medical diagnosis; evidence of incurrence of an 
injury in service; and a nexus between the in-service injury 
and the current disability as provided by competent medical 
evidence, the veteran's claim for entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is well grounded.


ORDER

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is well 
grounded, and to this extent only, the appeal is granted.


REMAND

As the Board has found the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In the instant case, although the veteran was 
afforded a VA examination in 1991, in light of the 1998 
opinion of Dr. Evans relating the veteran's current back 
disorder to his period of service, the Board concludes that 
an additional VA examination and further medical opinions 
would provide a record upon which a fair, equitable, and 
procedurally correct decision on the veteran's claim for 
entitlement to service connection can be made.  
38 C.F.R. § 3.326 (1999).  Additionally, it is not clear upon 
what basis Dr. Evans formed his opinion.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all non-VA health care 
providers who have treated him for his 
back disorder since his separation from 
active military service.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  The Board 
is particularly interested in obtaining 
all the records of all treatment provided 
to the veteran by Dr. Gilbert C. Evans.  
The RO should specifically request all 
pertinent clinical data and medical 
literature upon which Dr. Evans based his 
November 1998 opinion that the veteran's 
current back disorder was a natural 
consequence of his inservice injury.   If 
the RO is unable to get the records from 
Dr. Evans or from any other private 
physician reported by the veteran, he 
should be notified and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1999).

2.  The RO should obtain copies of any 
records reflecting pertinent VA medical 
treatment received by the veteran since 
his military service that are not already 
in the file.  

3.  Thereafter, the veteran should be 
scheduled for a VA medical examination 
limited to determine the nature and 
extent of his back disorder.  The 
physician must review all the medical 
data on file, particularly the notations 
made in service medical records and those 
records pertaining to examination and 
treatment following service to include 
the records and the November 1998 opinion 
from Gilbert C. Evans, M.D.  The 
physician should then specifically 
address the following questions:  (1) 
what is the current and proper diagnosis 
of the veteran's back disorder; (2) 
whether the medical evidence on file 
establishes the presence of the veteran's 
current back disorder during his military 
service or during the first post service 
year; (3) if there is no medical evidence 
of a back disorder in service or during 
the first year thereafter, the physician 
should clearly indicate so; and (4) based 
on all the medical records and without 
resorting to speculation, the physician 
should indicate what is the approximate 
date of onset of the veteran's back 
disorder and whether there is a 
reasonable probability that his current 
back pathology is the result of the 
symptoms and manifestations identified in 
service. If there is no medical 
possibility of a relationship between the 
injury in service and the veteran's 
current back disorder, the physician 
should clearly and unequivocally indicate 
so.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached, 
particularly with respect to the opinion 
as to whether or not the current back 
condition is or is not related to the 
injury in service.  The entire claims 
folder and a copy of this remand should 
be made available to, and reviewed by the 
examiner prior to the examination.

4.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned to the physician for correction. 
38 C.F.R. § 4.2 (1999); See also Stegall 
v. West, 11 Vet.App. 268 (1998). 

5.  Following completion of the 
foregoing, the RO should consider the 
veteran's claim for service connection 
for a back disorder in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

6.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for the 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1999).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Subsequently the entire claims folder should be returned to 
the Board for further appellate consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



